DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. U.S. Publication No. (20050043660 A1).
With respect to claim 1, Stark et al. discloses a soft robotic spinal orthosis apparatus (500, figs.11-12), the apparatus comprising: a control system (516) having at least one processor [0114]; a plurality of adjustable pressure fluid bladders (508) and [0112]  configured to provide at least one variable supporting force to a torso of a user [0049, a back orthotic applies corrective forces to a patient's spine to assist with correcting improper curvature. The orthotic includes force applicators for applying the corrective forces. The force applicators can be bladders, which can be filled with a liquid or gas]; a plurality of supports (506, 502 and 504) configured to secure 
With respect to claim 2, Stark et al. discloses the control system (516) is configured to: receive a torso position from the at least one sensor; determine a magnitude of the at least one variable supporting force sufficient to support the torso based on the torso position; enable the at least one pressure device to modify a pressure of the plurality of fluid bladders to supply the at least one variable supporting force to the torso at the determined magnitude [0116].  
With respect to claim 3, Stark et al. discloses the control system (516) is programmable and configured to control one or more variable supporting force magnitudes and one or more variable supporting force application time intervals; the microprocessor [0114] is inherently programmable via written algorithms to execute commands and/or functions.  
With respect to claim 4, Stark et al. disclose the plurality of fluid bladders (508, figs. 11-12) includes at least one fluid bladder configured to support a front of a waist of the user, at least one fluid bladder configured to support a back of the waist, and a plurality of fluid bladders extending along a spine of the torso configured to support the spine (as shown in fig.12) and [0116].  
With respect to claim 6, Stark et al. discloses the at least one pressure device includes: at least one pump (510) configured to provide fluid pressure [0110].  
With respect to claim 7, Stark et al. discloses the fluid bladders (508) configured to support the waist are configured to stabilize the torso and the fluid bladders extending along the spine are configured to limit one or more of flexion and extension motions of the spine [0111, 
With respect to claim 9, Stark et al. discloses a soft robotic spinal orthosis apparatus (500, figs.11-12), the apparatus comprising: a first fluid bladder (508 dispose on front support 502, fig.12) configured to provide at least one variable supporting force to a waist of a user [0111, The force applicators 508 can be positioned to apply front-to-back forces or a combination of front-to-back forces and lateral forces In alternative orientations of the supports, the force applicators can be positioned to apply lateral forces alone. The number of force applicators 508 can be varied as desired] and  [0117]; a second fluid bladder (508 dispose on back support 504, fig.12) configured to provide at least one variable supporting force to a back of the user; a first support (506, fig.11) configured to secure the first fluid bladder to the waist; a second support (506, fig.11) configured to secure the second fluid bladder to the back; at least one sensor (force sensors 514 and [0112]) configured to detect a position of the waist or the back; and a pressure device or bulbs (510) and [0110] configured to adjust a fluid pressure in the first fluid bladder and in the second fluid bladder based on the position detected by the at least one sensor.  
With respect to claim 11, Stark et al. discloses a control system (516) and [0112] configured to receive a signal corresponding to the position detected by the at least one sensor, and communicate that signal to the pressure device [0116]-[0118].  
With respect to claim 14, Stark et al. discloses the second fluid bladder (508) is coupled to the first support and to the second support (506, fig.11).  
.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. as applied to claims 1 and 9 above, and further in view of Berry et al. U.S. Publication No. (2014/0142485 A1).
With respect to claims 5 and 12, Stark et al. substantially discloses the invention as claimed except the at least one sensor is an inertial measuring unit (IMU).  
Berry et al. however teaches a back brace having a back brace adjustment system comprising bladders that may inflate, deflate and/or change rigidity, to change the state of the back brace apparatus [0009].  Berry et al. further teaches the back brace having "position" 
In view of the teachings of Berry et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spinal orthosis of Stark et al. by incorporating at least one sensor that is an inertial measuring unit (IMU) for measuring and reports on a body's velocity, orientation, and gravitational forces [0043] of Berry et al.  
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. as applied to claims 4 and 9 above, and further in view of Dunfee U.S. Patent No. (5,950,628).
With respect to claim 8, Stark et al. substantially discloses the invention as claimed except the fluid bladders configured to support the waist are configured in a cascading configuration along a height of the waist. 
Dunfee however, teaches  an ambulatory, wearable support to be worn by a person for applying an extending force to a portion of the human anatomy while being worn ([Col.10], lines 54-59); the wearable support having a of vertical support members or air-inflatable bladders, as illustrated in FIG. 5, the bladders can be constructed of a bellows design to further aid in the upward vertical expansion, and subsequent vertical distribution of forces, of the support members . As shown, in FIG. 5, the individual bladders may be advantageously constructed with 
In view of the teachings of Dunfee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluid bladders of Stark et al. by incorporating bladders configured to support the waist that are configured in a cascading configuration along a height of the waist in order to aid in the upward vertical expansion, and subsequent vertical distribution of forces.
With respect to claim 13, the combination of Stark et al./Dunfee substantially discloses the invention as claimed.  Dunfee further teaches the first fluid bladder includes multiple sub-bladders that are configured in a cascading configuration along a height of the waist (as shown in fig.5) to further aid in the upward vertical expansion, and subsequent vertical distribution of forces.  
Claims 10, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al.
With respect to claim 10, Stark et al. substantially discloses the second support is a waist belt configured to be worn around a waist of the user (as shown in figs.11-12) except the first support is a harness configured to be worn around shoulders of the user.  
Stark et al., however, teaches in an alternative embodiment to (fig.7) a support harness configured to be worn around shoulders of the user comprising force applicators (350, 352) and [0097]; the force applicators include fluid bladders with pressure sensors. The fluid bladders can be sealed with a fixed amount of fluid, or they can be designed for inflation and deflation [0100].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment drawn to (figs.11-12) by incorporating a 
With respect to claim 15, Stark et al. substantially discloses the invention as claimed except the pressure device is supported on the first support.  Stark et al., however, teaches in the embodiment drawn to (figs.11-12) pressure device(s) or bulbs (510) on supports (502 and 504).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shoulder harness or first support by incorporating pressure devices on the first support for inflating or deflating the fluid bladders.   
With respect to claim 16, Stark et al. substantially discloses the invention as claimed except a third support configured to be secured to a leg of the user.  Stark et al., however, teaches in (fig.1) a support configured to be secured to a leg of the user comprising bladders (130) and [0070].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orthosis by incorporating a third support configured to be secured to a leg of the user for supporting the joint of the user [0070].
With respect to claim 17, Stark et al. substantially but did not specifically discloses the second support includes a rigid support configured to further support the back.  However, since the support is being utilized to support the anatomy of a user, the second support imparts some degree of rigidity, as such, Stark et al. implicitly discloses the second support includes a rigid support configured to further support the back.
With respect to claim 19, Stark et al. substantially discloses the invention as claimed but did not specifically discloses a third fluid bladder configured to provide at least one variable supporting force to the waist of a user, the first support configured to secure the third fluid bladder to the waist.  Stark et al. however teaches in  [0111, the force applicators 508 can be . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. U.S. Publication No. (20050043660 A1).
With respect to claim 20, Stark et al. substantially discloses a soft robotic spinal orthosis apparatus (500, figs.11-12), the apparatus comprising: a first fluid bladder (508 dispose on front support 502, fig.12) configured to provide at least one variable supporting force to a waist of a user [0111, The force applicators 508 can be positioned to apply front-to-back forces or a combination of front-to-back forces and lateral forces In alternative orientations of the supports, the force applicators can be positioned to apply lateral forces alone. The number of force applicators 508 can be varied as desired] and  [0117]; a second fluid bladder (508 dispose on back support 504, fig.12) configured to provide at least one variable supporting force to a back of the user; a first support (506, fig.11) configured to secure the first fluid bladder to the waist; a second support (506, fig.11) configured to secure the second fluid bladder to the back; at least one sensor (force sensors 514 and [0112]) configured to detect a position of the waist or the back; a control system (516) and [0112] comprising at least one processor [0114], the control 
Strark et al. substantially discloses the invention as claimed except a third fluid bladder configured to provide at least one variable supporting force to a back of the waist of a user; a first support configured to secure the first fluid bladder and the third fluid bladder to the waist.
Stark et al. however teaches in [0111, the force applicators 508 can be positioned to apply front-to-back forces or a combination of front-to-back forces and lateral forces In alternative orientations of the supports, the force applicators can be positioned to apply lateral forces alone. The number of force applicators 508 can be varied as desired] and  [0109].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orthosis drawn to the embodiment of (figs.11-12) by incorporating a third fluid bladder configured to provide at least one variable supporting force to the waist of a user, the first support configured to secure the third fluid bladder to the waist for the application corrective forces to the anatomy of the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786